Title: From Thomas Jefferson to Thomas Willing, 16 December 1793
From: Jefferson, Thomas
To: Willing, Thomas



Dec. 16. 1793.

Th: Jefferson presents his respectful compliments to the President of the bank of the US. Being now to make up his annual account of the expenditure of the fund of 40,000 Đ for the legislature, he begs the favor of the President to have him furnished with a copy of the account of the Secretary of state on the bank books, down to the present day, to serve so far as a Voucher.
